ORDER

PER CURIAM.
Robert Leffler (“Movant”) appeals the denial of his Rule 24.035 post-conviction motion after an evidentiary hearing. Movant pleaded guilty to one count of manufacturing a controlled substance pursuant to Section 195.211, RSMo 2000, and one count of possession of a controlled substance pursuant to Section 195.202, RSMo 2000. Movant was sentenced to serve ten years and five years imprisonment respectively, with the sentences to run concurrently. Movant subsequently filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the court denied after a hearing.
Movant raises two points on appeal. First, Movant argues the motion court clearly erred in failing to find his guilty plea was involuntary, unknowing, and unintelligent because plea counsel failed to advise Movant that if he had taken this case to trial, he could have sought lesser included offense instructions as a defense strategy to the charges filed against him. In his second point, Movant claims the plea court failed to comply with Rule 24.02(e) because a sufficient factual basis did not exist prior to the court accepting Movant’s guilty plea.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion court’s decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons *145for our decision. The judgment is affirmed pursuant to Rule 84.16(b).